Daniels, J.,
(dissenting.) The judgment was recovered for the loss sus-
tained by the plaintiff in the burning of a building on the 5th of May, 1885, the fifth story of which was occupied by him. A controverted fact in the case was whether the defendant was the owner of this and an adjoining building, and in their possession at the time when the fire occurred. Evidence was given upon the trial from which these facts could be readily, as well as reasonably, inferred. In this evidence were statements and declarations of George L. Abbott, who bad the superintendence and management of the buildings, asserting the fact of his agency. A part of this evidence, consisting of his admissions, may not strictly have been admissible as proof of the agency, although it tended to establish the fact that his own understanding was that he was acting only in that capacity. It will not be necessary critically to consider the admissibility of all this character of evidence, for the reason that the admissible proof was such as to leave no substantial ground of controversy concerning the defendant’s title and possession, and the fact that he was represented in the management and use of the property by Mr. Abbott as his agent. Proof of this description was considered in Judd v. Cushing, 2 N. Y. Supp. 836, and the conclusion was adopted, both that the defendant was the owner of the property, and was in its possession and management through Abbott as his agent, at and before the time of the fire. The property was situated in the city of Brooklyn, and it was devoted, through leasings, to different kinds of manufacturing industry. The motive power for the machinery employed was supplied by the defendant, and the occupants of the different parts of the buildings applied it to their own machinery by bands passing over the main lines of shafting, propelled by the engine used and operated as a part of the defendant’s property. Alterations and repairs in the building were made under the direction and authority of Mr. Abbott, the defendant’s agent. They consisted in part in the construction of a new pier for the support of one of the main girders of the building near its westerly end. The old pier was "found to be out of line. The new pier was built upon the same foundation, but, instead of terminating under the girder, this timber was cut in two. A portion of it was removed, and the pier carried up through it, and through the story above. This work was commenced on Wednesday afternoon, the 29th of April. The pier was built on Thursday, and finished by putting a capstone upon it on Saturday. To afford an opportunity for building the pier in this manner, jack-screws were placed under the ends of the girder which sustained the floor of the building, without the aid or assistance of the pier and posts between that floor and the floor above, and sustained the upper part of the building. The screws remained under the girder until Tuesday morning, the 5th day of May, when they were removed by the direction of this agent, and the building allowed to settle upon the pier. Immediately after the weight was in this manner placed upon the pier, which was larger than that previously maintained in the building, the evidence tended to establish the fact to be that the floor above gave way, and the others above it followed. In the business carried on by different tenants in the building, fires were used and employed, and by the falling of the floors these fires were brought in contact with combustible materials, setting fire not only to this building, but afterwards to the one occupied by the plaintiff, and thereby destroying the property in controversy.
*854It was strenuously objected on the trial before the referee, and the objection has been urged in support of the appeal, that under the principle maintained by the case of Ryan v. Railroad Co., 35 N. Y. 210, no liability attached to the defendant for the destruction of the plaintiff’s property in this manner. He was a tenant in the occupancy of the building under the defendant. Between this building and that in which the fire originated aspace was appropriated to the maintenance of the elevator, closets, and stairways, and each building communicated with this space by means of doors. The evidence tended to prove the fact, and it was not in this respect seriously controverted, that through the open spaces the means of passing from one building to the other were supplied. The elevator was connected with each story of the buildings above the ground floor, and it communicated on the east with the building occupied by the plaintiff, and on the west with that in which the fire occurred. Both the stairs and the elevator seem to have been used for the joint convenience of each of these structures. And after the Are commenced it immediately burned its way through the space occupied by the elevator, closets, and stairs, into the building in which the plaintiff carried on his business, and it progressed so rapidly as to preclude the ability of removing from the fifth story of the building any of the plaintiff’s machinery or other property which was there situated. Whether the defendant, as the owner and landlord of these buildings, would be legally liable for a destruction of the property by fire in the building occupied by the plaintiff, was not a point in controversy in Judd v. Cushing, supra; and what was said incidentally in the decision of the case, by way of reference to that point, is of course not controlling in this case. The facts, as they have now been presented for decision, justify the referee in finding, as he did, that the proximate cause of the plaintiff’s loss was the fire produced through the alleged negligence of the defendant’s agent in the building in which the floors were shown to have given way. There was no intervening fact or circumstance, as there was in the case of Ryan v. Railroad Co., supra, by which the fire was carried from one building to the other. But it proceeded from the place where it commenced, by its own continued ravages, into this connected building occupied by the plaintiff, and there caused the destruction of his property. The cause of this destruction was therefore the fire in the westerly building. Naturally and inevitably it burned its way through until the other building was reached and consumed. And, when that is sustained by the evidence as the fact, the party by whose negligence the fire was in the first instance caused is the party producing the destruction of the property in controversy. This subject was further considered in Webb v. Railroad Co., 49 N. Y. 420, where the fire, which was communicated by a locomotive upon the defendant’s railway to a tie at the side of the track, proceeded from the tie to an accumulation of weeds and grass cut down by the side of the track. From thence it was conducted to a fence, and then upon the plaintiff’s land, burning the trees and soil, and finally doing the damage complained of in the action. And the court held there that the defendant was liable for the loss in that manner produced; and in the course of the opinion, which seems to have received the approval of all the members of the court, it was said that “it certainly is not a novel proposition that he who, by his negligence or misadventure, creates or suffers a fire upon his own premises, which, burning his property, spreads thence into the immediately adjacent premises of another, and there destroys the property of the latter, is liable to him in an action for the damage which he has suffered.” Id. 425. And it was further announced as the common law that “he who negligently sets or negligently manages a fire in his own property is liable to his immediate neighbor for thedamage caused to him by the spread of the fire onto his neighbor’s next adjacent property.” Id. 426. An effort was made in that case to relieve the defendant from liability under the statute of Anne, and afterwards amended, declaring that “no *855action, suit, or process whatever shall be had against any person in whose house, chamber, stable, barn, or other building, or on whose estate, any lire shall * * * accidentally begin, nor shall any recompense be made by such
person for any damage thereby. * * *” But, assuming this statute to have come a part of the common law, it was held by the court that it did not include or relieve the owner from liability for the destruction produced by a fire arising from its negligence. The principle was further considered in Railway Co. v. Kellogg, 94 U. S. 469, when the law was declared and considered to be that “the primary cause may be the proximate cause of a disaster, though it may operate through successive instruments, as an article at the end of a chain may be moved by a force applied to the other end, that force being the proximate cause of the movement. * * * The question always is, was there an unbroken connection between the wrongful act and the injury,—a continuous operation? Did the facts constitute a continuous succession of events, so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury? It is admitted that the rule is difficult of application. But it is generally held that, in order to warrant a finding that negligence, or an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances. ” Id. 474, 475. And this case, by the evidence, has been brought within the direct application of the principle here enunciated. For no intervening cause whatever arose to change or accelerate the progress of the fire after it originated, but it progresed by its own natural action and momentum into the building occupied by the plaintiff, and there produced the destruction 'of this property. And for that, if the fire was caused by the negligence of the defendant’s agent, he was liable for the loss. And the principle applied in this manner seems to have been followed in Tanner v. Railroad Co., 108 N. Y. 623, 15 N. E. Rep. 379.
And that there was evidence supporting the conclusion of the referee that the fire was caused by the negligence of the defendant’s agent abundantly appears from the case. This pier was a new and undried structure at the time when the weight of the floors of the building was let down upon it. As the evidence presented the case, there was reason to believe that the pier gave way from this weight, and in that manner precipitated the fall of the floors. And the natural result or consequence of that fall was the firing of the building, and the destruction of the adjacent structure occupied by the plaintiff.
And, were it not for other rulings arising in the course of the trial, there would seem to be no difficulty in the way of sustaining this recovery; for, while it included the loss of profits, that loss was reasonably well maintained by the evidence. And when that may be the case, under the authority of Wakeman v. Manufacturing Co., 101 N. Y. 205, 4 N. E. Rep. 264, such profits may be allowed as a part of the damages. The screws were applied to raise the floors and support the building, while the pier- was being constructed, by Frank W. Miller, a witness produced and sworn on behalf of the defendant. His counsel, considering that the testimony of this witness was not as favorable to him as it should have been, called his attention to what was stated to be his evidence given upon the trial of the Judd Case. After this evidence was read to the witness he was asked whether he remembered giving that testimony. This was objected to on the part of the plaintiff as irrelevant, incompetent, and immaterial, and because it did not appear that it was claimed that the reading of the testimony accurately gave what the witness had sworn to in the other case. This objection was sustained, and the answer was excluded, and to that ruling the defendant’s counsel excepted. There is no reason presented by the case for supposing that the evidence was in any respect inaccurately read to the witness. The questions and answers, on the *856contrary, indicate the probable accuracy of the reading. And it was relevant and competent for the defendant to draw the attention of the witness to his evidence upon the preceding trial by way of refreshing his recollection, as that was proposed to be done on this occasion, and then to ascertain from him whether his testimony as it had been given before the referee was strictly accurate in these respects or not. Similar inquiries were made of this witness as to other portions of his evidence, and he was not permitted to answer those inquiries, and to the rulings excluding such answers' the defendant again excepted. Why these rulings should have been made in the case is in one respect unaccountable, for similar questions were put to the witnesses Thomas Clark and Edward Young, to which they were permitted to return their answers without objection; and that course should have been followed, and the witness Miller allowed to answer the inquiries in this manner made of him concerning his testimony on the preceding trial. Eor in Bullard v. Pearsall, 53 N. Y. 233, it was held by the court that the party in whose favor a witness may be sworn and examined on the trial has the legal right to interrogate the witness in this manner to revive and correct his recollection. The testimony of this witness bore directly upon the fact of the negligence of the defendant’s agent in the conduct of these repairs or changes which were made in the building; and that fact was not so conclusively established -by the other evidence upon the trial as to render the exclusion of these answers harmless. By these rulings the defendant was deprived of a legal right to refresh the recollection of his witness, and in that manner, if it could be done, to obtain more favorable answers from him than those which he had given.
The plaintiff’s counsel was also permitted, upon the cross-examination of the witness Robert F. Hatfield, to interrogate him concerning the building laws applicable only to buildings in the city of Hew York, and having no application whatever to the premises in controversy; and after interrogating him upon this subject the sections of the law were allowed to be read upon the trial. This was obviously improper, for these enactments could have, nothing whatever to do with this controversy. The referee also permitted an affidavit made by the witness Miller to be read to contradict his testimony. It was urged by the defendant’s counsel that portions of the affidavit having no relevancy to the answers of the witness should be excluded. But that was overruled by the referee, and the entire affidavit was allowed to be read. This was improper, for what the plaintiff had the right to do, and all that he was entitled to use the affidavit for, was to contradict the statement made upon the inquiry put to the witness Miller. That part of it was admissible, but the residue should have been excluded. Hypothetical questions of an intricate and prolix character were put to the plaintiff’s witness Robert H. Robertson. One of these questions, including a great variety of subjects, extends from folio 2560 to 2572 of the case, and it was then in material respects changed and modified, and the witness was allowed, against the defendant’s exception, to answer this question. That should not have been done, for the reason that the question itself was too intricate and prolix to secure any advantageous evidence in the case. Perhaps in that respect, and from the answers given by the witness to the question and modifications of it, the evidence was both useless and harmless, but certainly it should not have been taken in this manner. The witness might, and he certainly did, give evidence concerning the.condition of this pier which was of service to the plaintiff in the case. And, as there was good reason for believing the infirm condition' of the pier was the cause of the falling of the building, the testimony elicited from the witness should have been directed to this subject. These errors in the admission of evidence cannot be disregarded, particularly those relating to the examination of the witness Miller. And on their account a further trial of this action will become necessary. The judgment should therefore be reversed, and a new trial ordered, with costs to the appellant, to abide the event.